DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2022 has been entered.  Claims 1-5, 8-15, and 17-22 are pending.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-13, 15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liss (US Publication No. 2019/0324468) in view of Vogel et al. (US Publication No. 2020/0319640).
Liss teaches: 
Re claim 1.  A method comprising: 
- 	acquiring position information and/or orientation information from at least two cleaning machines, wherein the position information and/or orientation information is indicative of a position and/or orientation of the at least two cleaning machines in a first area to be cleaned and/or cared for (Paragraph [0005]: “The environment map generated by the robot is transmitted to the external device and the position of the robot within the environment map is displayed.”.  Paragraph [0014]: position and orientation of the processing device and the accessory device.  Paragraph [0021]: The processing device may be realized, for example, in the form of a cleaning robot, a service robot, a vacuuming robot, a wiping robot, a mowing robot or the like. The accessory device may likewise be realized in the form of such a robot.); 
- 	acquiring soiling information, such that the soiling information is indicative of a location or second area that is to be cleaned and/or cared for within the first area to be cleaned or cared for (paragraph [0019]: location of dirt accumulation); 
- 	determining control information based at least partially on the acquired position information and/or orientation information and on the acquired soiling information (paragraph [0019]: navigate to the location with the dirt accumulation; “The accessory device then transmits the corresponding location to the processing device such that the processing device can purposefully navigate to this location. Consequently, the accessory device specifies when the processing device has to start a processing activity.”); and 
- 	outputting or triggering of an output of the control information thereby determined (paragraph [0019]: these steps are inherently necessary for the processing device to navigate to the location of the dirt accumulation, otherwise the processing device would not be commanded to perform this action.).

Liss fails to specifically teach: (re claim 1) wherein: the control information is also determined based on planning information that is determined, and the planning information is determined based on at least one of the following parameters: 
(i) a wear parameter indicative of how much wear is to be expected on at least two cleaning machines; 
(ii) a noise parameter indicative of how much noise generation is to be expected by at least two cleaning machines; 
(iii) or a combination thereof.

Vogel teaches, at paragraphs [0067, 0114, and 0118] such multi-robot cleaning systems may send a reminder to a user indicating that a collector bin of a cleaning robot is not yet full but that its capacity for taking in collected dirt will presumably be exhausted after half of a current task is completed.  The robots can then, in addition to sending the reminder, move to a specified location near a trash can to make emptying the collector bin easier for the user. 

In view of Vogel’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Liss, (re claim 1) wherein: the control information is also determined based on planning information that is determined, and the planning information is determined based on at least one of the following parameters: (i) a wear parameter indicative of how much wear is to be expected on at least two cleaning machines; (ii) a noise parameter indicative of how much noise generation is to be expected by at least two cleaning machines; (iii) or a combination thereof; since Vogel teaches such multi-robot cleaning systems may send a reminder to a user indicating that a collector bin of a cleaning robot is not yet full but that its capacity for taking in collected dirt will presumably be exhausted after half of a current task is completed.  The robots can then, in addition to sending the reminder, move to a specified location near a trash can to make emptying the collector bin easier for the user. Such collector bin capacity prediction is wear on a robot in the same manner as the cleaning cloth being already soiled such that elimination of additional soiling is presumably no longer to be expected is wear, as laid out in paragraph [0030] of the present application’s disclosure.  

	Liss further teaches:
Re claim 2.  Wherein at least one of the at least two cleaning machines carries out a cleaning and/or care of the location or second area based on the control information (paragraph [0019]).

Re claim 3.  Wherein the determination of the control information is carried out and/or controlled by a processing unit (Robots and servers inherently include processing units for performing their calculations and processing their data.).

Re claim 4.  Wherein the control information determined is output via a communication interface (paragraphs [0009 and 0021]: “communications module”).

Re claim 5.  Wherein the soiling information is acquired by one of the at least two cleaning machines (paragraph [0019]).

Re claim 8.  Wherein the location or second area to cleaned and/or cared for within the first area to be cleaned and/or cared for is a surface in a house or in a garden (paragraph [0012], vacuuming, wiping, mowing, polishing robot).

Re claim 9.  Wherein the determination of the control information is carried out and/or controlled by means of a processing unit, wherein the processing unit is arranged in particular centrally in a household (paragraph [0009], the robots may communicate with the external server over a local network, particularly a WLAN network.).

Re claim 10.  Wherein the position information and/or orientation information is captured by a camera or a sensor (paragraphs [0013 and 0021]).

Re claim 11.  Wherein the camera is arranged such that the first area to be cleaned and/or cared for is captured by the camera, such that the determination of the position information and/or the orientation information for the at least two cleaning machines and/or the acquisition of the soiling information is carried out and/or controlled at least partially based on information captured by the camera (paragraphs [0013 and 0018-0019]).

Re claim 12.  Wherein the position information and/or orientation information is determined at least partially based on information acquired by a sensor from one of the at least two cleaning machines (paragraphs [0013, 0018-0019, and 0021].

Re claim 13.  Also comprising: - receiving status information from at least one of the at least two cleaning machines; and - outputting or triggering of an output of the status information (paragraph [0009]).

Re claim 15.  A device configured to perform a method, the device comprising:
a processor that implements a computer program comprising one or more program instructions that cause the processor to execute the method of claim 1 (paragraph [0009]).  

Re claim 17.  Wherein the determination of the control information is carried out and/or controlled by a processing unit, wherein the processing unit is arranged in a decentralized location (paragraph [0019], location information of dirt accumulation is transmitted to the processing device, the processing device uses this data to carry out purposeful spot cleaning at the location of the dirt accumulation.  The processing device inherently has a processing unit to perform its calculations and processing of data.).

Re claim 18.  A system, comprising: 
at least two cleaning machines operable to transmit and receive information (paragraph [0021]); and 
4a processor in operable communication with the at least two cleaning machines (paragraph [0009]), the processing implementing a computer program comprising one or more program instructions that cause the processor to: 
- acquire position information and/or orientation information from the at least two cleaning machines, wherein the position information and/or orientation information is indicative of a position and/or orientation of the at least two cleaning machines in a first area to be cleaned and/or cared for (Paragraph [0005]: “The environment map generated by the robot is transmitted to the external device and the position of the robot within the environment map is displayed.”.  Paragraph [0014]: position and orientation of the processing device and the accessory device.  Paragraph [0021]: The processing device may be realized, for example, in the form of a cleaning robot, a service robot, a vacuuming robot, a wiping robot, a mowing robot or the like. The accessory device may likewise be realized in the form of such a robot.); 
- acquire soiling information, such that the soiling information is indicative of a location or second area that is to be cleaned and/or cared for within the first area to be cleaned or cared for (paragraph [0019]: location of dirt accumulation); 
- determine control information based at least partially on the acquired position information and/or orientation information and on the acquired soiling information (paragraph [0019]: navigate to the location with the dirt accumulation; “The accessory device then transmits the corresponding location to the processing device such that the processing device can purposefully navigate to this location. Consequently, the accessory device specifies when the processing device has to start a processing activity.”); and 
- output or trigger an output of the control information thereby determined to one or both of the at least two cleaning machines (paragraph [0019]: these steps are inherently necessary for the processing device to navigate to the location of the dirt accumulation, otherwise the processing device would not be commanded to perform this action.).

Liss fails to specifically teach: (re claim 18) wherein: 	
the control information is also determined based on planning information that is determined, and 
the planning information is determined based on at least one of the following parameters: 
(i) a wear parameter indicative of how much wear is to be expected on the at least two cleaning machines; 
(ii) a noise parameter indicative of how much noise generation is to be expected by the at least two cleaning machines; 
(iii) or a combination thereof.

Vogel teaches, at paragraphs [0067, 0114, and 0118] such multi-robot cleaning systems may send a reminder to a user indicating that a collector bin of a cleaning robot is not yet full but that its capacity for taking in collected dirt will presumably be exhausted after half of a current task is completed.  The robots can then, in addition to sending the reminder, move to a specified location near a trash can to make emptying the collector bin easier for the user. 

In view of Vogel’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Liss, (re claim 18) wherein: the control information is also determined based on planning information that is determined, and the planning information is determined based on at least one of the following parameters: (i) a wear parameter indicative of how much wear is to be expected on the at least two cleaning machines; (ii) a noise parameter indicative of how much noise generation is to be expected by the at least two cleaning machines; (iii) or a combination thereof; since Vogel teaches such multi-robot cleaning systems may send a reminder to a user indicating that a collector bin of a cleaning robot is not yet full but that its capacity for taking in collected dirt will presumably be exhausted after half of a current task is completed.  The robots can then, in addition to sending the reminder, move to a specified location near a trash can to make emptying the collector bin easier for the user. Such collector bin capacity prediction is wear on a robot in the same manner as the cleaning cloth being already soiled such that elimination of additional soiling is presumably no longer to be expected is wear, as laid out in paragraph [0030] of the present application’s disclosure.  

Liss fails to specifically teach: (re claims 19 and 21) wherein the planning information is determined based solely on the wear parameter indicative of how much wear is to be expected on the at least two cleaning machines.  
Vogel teaches, at paragraphs [0067, 0114, and 0118] such multi-robot cleaning systems may send a reminder to a user indicating that a collector bin of a cleaning robot is not yet full but that its capacity for taking in collected dirt will presumably be exhausted after half of a current task is completed.  The robots can then, in addition to sending the reminder, move to a specified location near a trash can to make emptying the collector bin easier for the user. 
In view of Vogel’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method and system as taught by Liss, (re claims 19 and 21) wherein the planning information is determined based solely on the wear parameter indicative of how much wear is to be expected on the at least two cleaning machines; since Vogel teaches such multi-robot cleaning systems may send a reminder to a user indicating that a collector bin of a cleaning robot is not yet full but that its capacity for taking in collected dirt will presumably be exhausted after half of a current task is completed.  The robots can then, in addition to sending the reminder, move to a specified location near a trash can to make emptying the collector bin easier for the user. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liss (US Publication No. 2019/0324468) as modified by Vogel et al. (US Publication No. 2020/0319640) as applied to claim 1 above, and further in view of Shin et al. (US Publication No. 2016/0154996).
The teachings of Liss have been discussed above.  Liss fails to specifically teach: (re claim 14) additionally comprising: - acquiring at least one voice command indicative of at least one parameter; and - determining the control information based at least partially on the at least one voice command acquired.
Liss does teach, at paragraph [0015], commanding the accessory device via gestures, eye movements or the like.  
Shin teaches, at the abstract, such robot cleaners may receive voice commands corresponding to a gesture recognition command, and controlling a movement of the robot to execute the commanded function.  This allows a user to verbally direct a robot.  
In view of Shin’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Liss, (re claim 14) additionally comprising: - acquiring at least one voice command indicative of at least one parameter; and - determining the control information based at least partially on the at least one voice command acquired; since Liss does teach commanding the accessory device via gestures, eye movements or the like; and Shin teaches such robot cleaners may receive voice commands corresponding to a gesture recognition command, and controlling a movement of the robot to execute the commanded function.  This allows a user to verbally direct a robot.  


Claims 1, 18, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liss (US Publication No. 2019/0324468) in view of Lee et al. (US Publication No. 2018/0317725).
Liss teaches: 
Re claim 1.  A method comprising: 
- 	acquiring position information and/or orientation information from at least two cleaning machines, wherein the position information and/or orientation information is indicative of a position and/or orientation of the at least two cleaning machines in a first area to be cleaned and/or cared for (Paragraph [0005]: “The environment map generated by the robot is transmitted to the external device and the position of the robot within the environment map is displayed.”.  Paragraph [0014]: position and orientation of the processing device and the accessory device.  Paragraph [0021]: The processing device may be realized, for example, in the form of a cleaning robot, a service robot, a vacuuming robot, a wiping robot, a mowing robot or the like. The accessory device may likewise be realized in the form of such a robot.); 
- 	acquiring soiling information, such that the soiling information is indicative of a location or second area that is to be cleaned and/or cared for within the first area to be cleaned or cared for (paragraph [0019]: location of dirt accumulation); 
- 	determining control information based at least partially on the acquired position information and/or orientation information and on the acquired soiling information (paragraph [0019]: navigate to the location with the dirt accumulation; “The accessory device then transmits the corresponding location to the processing device such that the processing device can purposefully navigate to this location. Consequently, the accessory device specifies when the processing device has to start a processing activity.”); and 
- 	outputting or triggering of an output of the control information thereby determined (paragraph [0019]: these steps are inherently necessary for the processing device to navigate to the location of the dirt accumulation, otherwise the processing device would not be commanded to perform this action.).

Liss fails to specifically teach: (re claim 1) wherein: the control information is also determined based on planning information that is determined, and the planning information is determined based on at least one of the following parameters: 
(i) a wear parameter indicative of how much wear is to be expected on at least two cleaning machines; 
(ii) a noise parameter indicative of how much noise generation is to be expected by at least two cleaning machines; 
(iii) or a combination thereof.

Lee teaches, at paragraph [0301], such robotic cleaning systems may switch to a quiet mode and clean regions other than a bedroom first when a user is currently sleeping so as not to disturb the user with loud noises.  

In view of Lee’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Liss, (re claim 1) wherein: the control information is also determined based on planning information that is determined, and the planning information is determined based on at least one of the following parameters: (i) a wear parameter indicative of how much wear is to be expected on at least two cleaning machines; (ii) a noise parameter indicative of how much noise generation is to be expected by at least two cleaning machines; (iii) or a combination thereof; since Lee teaches such robotic cleaning systems may switch to a quiet mode and clean regions other than a bedroom first when a user is currently sleeping so as not to disturb the user with loud noises.  

Liss further teaches:
Re claim 18.  A system, comprising: 
at least two cleaning machines operable to transmit and receive information (paragraph [0021]); and 
4a processor in operable communication with the at least two cleaning machines (paragraph [0009]), the processing implementing a computer program comprising one or more program instructions that cause the processor to: 
- acquire position information and/or orientation information from the at least two cleaning machines, wherein the position information and/or orientation information is indicative of a position and/or orientation of the at least two cleaning machines in a first area to be cleaned and/or cared for (Paragraph [0005]: “The environment map generated by the robot is transmitted to the external device and the position of the robot within the environment map is displayed.”.  Paragraph [0014]: position and orientation of the processing device and the accessory device.  Paragraph [0021]: The processing device may be realized, for example, in the form of a cleaning robot, a service robot, a vacuuming robot, a wiping robot, a mowing robot or the like. The accessory device may likewise be realized in the form of such a robot.); 
- acquire soiling information, such that the soiling information is indicative of a location or second area that is to be cleaned and/or cared for within the first area to be cleaned or cared for (paragraph [0019]: location of dirt accumulation); 
- determine control information based at least partially on the acquired position information and/or orientation information and on the acquired soiling information (paragraph [0019]: navigate to the location with the dirt accumulation; “The accessory device then transmits the corresponding location to the processing device such that the processing device can purposefully navigate to this location. Consequently, the accessory device specifies when the processing device has to start a processing activity.”); and 
- output or trigger an output of the control information thereby determined to one or both of the at least two cleaning machines (paragraph [0019]: these steps are inherently necessary for the processing device to navigate to the location of the dirt accumulation, otherwise the processing device would not be commanded to perform this action.).

Liss fails to specifically teach: (re claim 18) wherein: 	
the control information is also determined based on planning information that is determined, and 
the planning information is determined based on at least one of the following parameters: 
(i) a wear parameter indicative of how much wear is to be expected on the at least two cleaning machines; 
(ii) a noise parameter indicative of how much noise generation is to be expected by the at least two cleaning machines; 
(iii) or a combination thereof.

Lee teaches, at paragraph [0301], such robotic cleaning systems may switch to a quiet mode and clean regions other than a bedroom first when a user is currently sleeping so as not to disturb the user with loud noises.  

In view of Vogel’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Liss, (re claim 18) wherein: the control information is also determined based on planning information that is determined, and the planning information is determined based on at least one of the following parameters: (i) a wear parameter indicative of how much wear is to be expected on the at least two cleaning machines; (ii) a noise parameter indicative of how much noise generation is to be expected by the at least two cleaning machines; (iii) or a combination thereof; since Lee teaches such robotic cleaning systems may switch to a quiet mode and clean regions other than a bedroom first when a user is currently sleeping so as not to disturb the user with loud noises.  

Liss fails to specifically teach: (re claims 20 and 22) wherein the planning information is determined based solely on the noise parameter indicative of how much noise generation is to be expected by the at least two cleaning machines.  
Lee teaches, at paragraph [0301], such robotic cleaning systems may switch to a quiet mode and clean regions other than a bedroom first when a user is currently sleeping so as not to disturb the user with loud noises.  
In view of Lee’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method and system as taught by Liss, (re claims 20 and 22) wherein the planning information is determined based solely on the noise parameter indicative of how much noise generation is to be expected by the at least two cleaning machines; since Lee teaches such robotic cleaning systems may switch to a quiet mode and clean regions other than a bedroom first when a user is currently sleeping so as not to disturb the user with loud noises.  

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 6/29/2022, with respect to the rejections of claims 1-5, 8-13, 15, 17, and 18 under 35 U.S.C. § 103 in view of Liss (2019/0324468) and Ahn (2016/0135655) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Liss (2019/0324468) as modified separately by Vogel et al. (US Publication No. 2020/0319640) and Lee et al. (US Publication No. 2018/0317725) as discussed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664